1                               UNITED STATES DISTRICT COURT
2                                       DISTRICT OF NEVADA
3     JAMES PRESTRIDGE,                                      Case No. 2:20-cv-00061-APG-BNW
4                                              Plaintiff                  ORDER
5            v.
6     BRIAN WILLIAMS, et al.,
7                                         Defendants
8
9    I.     DISCUSSION

10          On January 13, 2020, this Court ordered Plaintiff to file a fully complete application

11   to proceed in forma pauperis or pay the full $400 filing fee for a civil action within thirty

12   (30) days from the date of that order. (ECF No. 3 at 2). On February 18, 2020, Plaintiff

13   filed a motion for an extension of time to file a fully complete application to proceed in

14   forma pauperis because he had not received his financial certificate from the NDOC yet.

15   (ECF No. 4 at 1). The Court now grants Plaintiff’s motion for an extension of time. Plaintiff

16   shall file a fully complete application to proceed in forma pauperis or pay the full $400

17   filing fee within forty-five (45) days of this order.

18   II.    CONCLUSION

19          For the foregoing reasons, IT IS ORDERED that the motion for extension of time

20   (ECF No. 4) is granted.

21          IT IS FURTHER ORDERED that, within forty-five (45) days of this order, Plaintiff

22   shall either: (1) file a fully complete application to proceed in forma pauperis, on the

23   correct form with complete financial attachments in compliance with 28 U.S.C. § 1915(a);

24   or (2) pay the full $400 fee for filing a civil action (which includes the $350 filing fee and

25   the $50 administrative fee).

26   ///

27   ///

28   ///
1           IT IS FURTHER ORDERED that if Plaintiff does not timely comply with this order,
2    dismissal of this action may result.
3           DATED: February 20, 2020
4
5                                           UNITED STATES MAGISTRATE JUDGE
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                              -2-
